IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SM FINANCIAL SERVICES               NOT FINAL UNTIL TIME EXPIRES TO
CORPORATION,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-5499
v.

GADSDEN COUNTY,
FLORIDA, A POLITICAL
SUBDIVISION OF THE STATE
OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 9, 2015.

An appeal from the Circuit Court for Gadsden County.
James O. Shelfer, Judge.

John S. Mills and Andrew D. Manko of The Mills Firm, P.A., Tallahassee, for
Appellant.

Martin B. Sipple and John R. Beranek, of Ausley & McMullen, P.A., Tallahassee,
for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.